Opinion filed April 26, 2012




                                             In The

   Eleventh Court of Appeals
                                           __________

                                      No. 11-12-00093-CV
                                          __________

                               IN RE CAMILLE WOODSIDE


                                   Original Mandamus Proceeding


                               MEMORANDUM OPINION
       Relator, Camille Woodside, has filed an original mandamus proceeding regarding an
order entered on March 7, 2012, by the 318th District Court of Midland County in Cause
No. FM-35,058 that required relator to appear for deposition prior to April 15, 2012, and to
produce various requested documents by March 30, 2012. Pursuant to TEX. R. APP. P. 52.10(b),
we granted relator’s motion for temporary stay in a written order entered on March 28, 2012.
Under the terms of the March 28 order, we ordered that all actions and proceedings relating to
the March 7 order be temporarily stayed pending further order of this court or final disposition of
this mandamus proceeding. We additionally requested a response in the March 28 order.
       Upon reviewing the petition for writ of mandamus and response thereto, we have
determined that relator is not entitled to the relief sought. Pursuant to TEX. R. APP. P. 52.8(a), the
petition for writ of mandamus is denied. The temporary stay we entered on March 28, 2012, is
hereby dissolved.

April 26, 2012                                        PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.